UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [ü]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the Quarterly Period Ended March 31, []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the Transition Period From to . Commission file number 1-2691. American Airlines, Inc. (Exact name of registrant as specified in its charter) Delaware 13-1502798 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4333 Amon Carter Blvd. Fort Worth, Texas 76155 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (817) 963-1234 Not Applicable (Former name, former address and former fiscal year , if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act.¨ Large Accelerated Filer¨ Accelerated Filerþ Non-accelerated Filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨ Yesþ No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, $1 par value - 1,000 shares as of April 9, 2009. INDEX AMERICAN AIRLINES, INC. PART I: FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Statements of Operations Three months ended March 31, 2009 and Condensed Consolidated Balance Sheets March 31, 2009 and December 31, 2008 Condensed Consolidated Statements of Cash Flows Three months ended March 31, 2009 and Notes to Condensed Consolidated Financial Statements March 31, 2009 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures about Market Risk Item 4.Controls and Procedures PART II: OTHER INFORMATION Item 1.Legal Proceedings Item 6.Exhibits SIGNATURE PART I:FINANCIAL INFORMATION Item 1.Financial Statements AMERICAN AIRLINES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In millions) Three Months Ended March 31, 2009 2008 Revenues Passenger $ 3,680 $ 4,379 Regional Affiliates 457 581 Cargo 144 215 Other revenues 553 498 Total operating revenues 4,834 5,673 Expenses Wages, salaries and benefits 1,538 1,484 Aircraft fuel 1,179 1,857 Regional payments to AMR Eagle 474 586 Other rentals and landing fees 295 294 Commissions, booking fees and credit card expense 217 257 Depreciation and amortization 235 260 Maintenance, materials and repairs 243 256 Aircraft rentals 127 124 Food service 114 125 Special charges 14 - Other operating expenses 625 664 Total operating expenses 5,061 5,907 Operating Loss (227 ) (234 ) Other Income (Expense) Interest income 11 52 Interest expense (142 ) (145 ) Interest capitalized 10 5 Related party interest - net (6 ) (18 ) Miscellaneous - net (12 ) (4 ) (139 ) (110 ) Loss Before Income Taxes (366 ) (344 ) Income tax - - Net Loss $ (366 ) $ (344 ) The accompanying notes are an integral part of these financial statements. AMERICAN AIRLINES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In millions) March 31, December 31, 2009 2008 Assets Current Assets Cash $ 183 $ 188 Short-term investments 2,673 2,910 Restricted cash and short-term investments 462 459 Receivables, net 769 797 Inventories, net 451 481 Fuel derivative contracts 159 188 Fuel derivative collateral deposits 343 575 Other current assets 161 175 Total current assets 5,201 5,773 Equipment and Property Flight equipment, net 10,042 10,109 Other equipment and property, net 2,316 2,325 Purchase deposits for flight equipment 649 670 13,007 13,104 Equipment and Property Under Capital Leases Flight equipment, net 150 181 Other equipment and property, net 57 59 207 240 Route acquisition costs and airport operating and gate lease rights, net 1,084 1,090 Other assets 2,400 2,311 $ 21,899 $ 22,518 Liabilities and Stockholder’s Equity Current Liabilities Accounts payable $ 936 $ 891 Accrued liabilities 1,863 1,917 Air traffic liability 3,845 3,708 Fuel derivative liability 613 716 Payable to affiliates, net 2,039 2,427 Current maturities of long-term debt 1,142 1,305 Current obligations under capital leases 98 107 Total current liabilities 10,536 11,071 Long-term debt, less current maturities 6,090 6,102 Obligations under capital leases, less current obligations 528 582 Pension and postretirement benefits 6,739 6,614 Other liabilities, deferred gains and deferred credits 3,076 3,055 Stockholder’s Equity Common stock - - Additional paid-in capital 3,902 3,891 Accumulated other comprehensive loss (3,097 ) (3,287 ) Accumulated deficit (5,875 ) (5,509 ) (5,070 ) (4,905 ) $ 21,899 $ 22,518 The accompanying notes are an integral part of these financial statements. AMERICAN AIRLINES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In millions) Three Months Ended March 31, 2009 2008 Net Cash Provided by Operating Activities $ 422 $ 403 Cash Flow from Investing Activities: Capital expenditures (166 ) (210 ) Net (increase) decrease in short-term investments Net (increase) decrease in restricted cash and short-term investments 237 (3 ) 73 2 Proceeds from sale of equipment and property 4 3 Cash collateral on spare parts financing 46 1 Net cash provided by (used for) investing activities 118 (131 ) Cash Flow from Financing Activities: Payments on long-term debt and capital lease obligations (332 ) (150 ) Proceeds from: Issuance of debt and sale leaseback transactions 174 - Reimbursement from construction reserve account 1 1 Funds transferred to affiliates, net (388 ) (69 ) Net cash used by financing activities (545 ) (218 ) Net increase (decrease) in cash (5 ) 54 Cash at beginning of period 188 145 Cash at end of period $ 183 $ 199 The accompanying notes are an integral part of these financial statements. AMERICAN AIRLINES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, these financial statements contain all adjustments, consisting of normal recurring accruals, necessary to present fairly the financial position, results of operations and cash flows for the periods indicated. Results of operations for the periods presented herein are not necessarily indicative of results of operations for the entire year. American Airlines, Inc. (American or the Company) is a wholly owned subsidiary of AMR Corporation (AMR). The condensed consolidated financial statements also include the accounts of variable interest entities for which the Company is the primary beneficiary. For further information, refer to the consolidated financial statements and footnotes thereto included in the American Airlines, Inc. Annual Report on Form 10-K for the year ended December 31, 2008 (2008 Form 10-K). During the first quarter of 2009, the Company experienced a significant weakening of demand, especially in international markets, due to the worldwide economic recession creating a very challenging environment. This factor coupled with the recent severe disruptions in the capital markets has negatively impacted the Company and significantly impacted its results of operations and cash flows for the three months ended March 31, 2009.Consequently, the Company’s liquidity has been negatively affected as unrestricted cash and short-term investments decreased from $3.1billion as of December 31, 2008 to $2.9billion at March 31, 2009.In addition, the Company may not be able to improve its liquidity position for the remainder of 2009 if lower demand for air travel and a weak global economy were to persist and if the Company isunable to obtain financing on reasonable terms. The Company remains heavily indebted and has significant obligations.However, as of the date of this Form 10-Q, the Company believes it can access sufficient liquidity to fund its operations and obligations for the remainder of 2009, including repayment of debt and capital leases, capital expenditures and other contractual obligations. To date during 2009, the Company secured approximately $148 million of financing that was previously uncommitted through loans on certain aircraft.These transactions are in addition to previously arranged financing and backstop financing which could be used for a significant portion of the Company’s remaining 2009 - 2011 Boeing 737-800 aircraft deliveries.Exclusive of these transactions, the Company and its parent company, AMR, estimate that they have at least $3.6 billion in unencumbered assets and other sources of liquidity and the Company continues to evaluate the most cost-effective alternatives to raise additional capital.AMR’s and American’s possible financing sources primarily include: (i) a limited amount of additional secured aircraft debt or sale leaseback transactions involving owned aircraft; (ii) leases of or debt secured by new aircraft deliveries; (iii) debt secured by other assets; (iv) securitization of future operating receipts; (v) the sale or monetization of certain assets; (vi) unsecured debt; and (vii) issuance of equity and/or equity-like securities. Besides unencumbered aircraft, some particular assets and other sources of liquidity that could be sold or otherwise used as sources of financing include AAdvantage program miles, takeoff and landing slots, and certain of AMR’s business units and subsidiaries, such as AMR Eagle. For additional information regarding the Company’s possible financing sources, see Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. 2. As of March 31, 2009, the Company had commitments to acquire 27 Boeing 737-800s for the remainder of 2009, 39 Boeing 737-800s in 2010 and eight Boeing 737-800 aircraft in 2011.In addition to these aircraft, the Company has commitments for eleven 737-800 aircraft and seven Boeing 777 aircraft scheduled to be delivered in 2013 through 2016.Payments will approximate $975 million in the remainder of 2009, $1.1 billion in 2010, $349 million in 2011, $217 million in 2012, $399 million in 2013, and $556 million for 2014 and beyond. These amounts are net of purchase deposits currently held by the manufacturer. AMERICAN AIRLINES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (Unaudited) On December 18, 2007, the European Commission issued a Statement of Objection (“SO”) against 26 airlines, including the Company.The SO alleges that these carriers participated in a conspiracy to set surcharges on cargo shipments in violation of EU law.The SO states that, in the event that the allegations in the SO are affirmed, the Commission will impose fines against the Company.The Company intends to vigorously contest the allegations and findings in the SO under EU laws, and it intends to cooperate fully with all other pending investigations.Based on the information to date, the Company has not recorded any reserve for this exposure for the quarter ended March 31, 2009. In the event that the SO is affirmed or other investigations uncover violations of the U.S. antitrust laws or the competition laws of some other jurisdiction, or if the Company were named and found liable in any litigation based on these allegations, such findings and related legal proceedings could have a material adverse impact on the Company. 3. Accumulated depreciation of owned equipment and property at March 31, 2009 and December 31, 2008 was $9.1 billion and $9.0 billion, respectively.Accumulated amortization of equipment and property under capital leases at March 31, 2009 and December 31, 2008 was $530 million and $536 million, respectively. 4. As discussed in Note 7 to the consolidated financial statements in the 2008 Form 10-K, the Company has a valuation allowance against the full amount of its net deferred tax asset. The Company currently provides a valuation allowance against deferred tax assets when it is more likely than not that some portion, or all of its deferred tax assets, will not be realized. The Company’s deferred tax asset valuation allowance increased approximately $59 million during the three months ended March 31, 2009 to $3.5 billion as of March 31, 2009, including the impact of comprehensive income for the three months ended March 31, 2009 and changes from other adjustments. The Company estimates that the unrecognized tax benefit recorded under Financial Accounting Standards Board Interpretation No. 48, “Accounting for Uncertainty in Income Taxes”, may decrease during the next twelve months based on anticipated resolution of a pending Internal Revenue Service Appeals process.Changes in the unrecognized tax benefit will have no impact on the effective tax rate due to the existence of the valuation allowance. 5. As of March 31, 2009, American had issued guarantees covering approximately $427 million of AMR’s unsecured debt.In addition, as of March 31, 2009, AMR and American had issued guarantees covering approximately $284 million of AMR Eagle’s secured debt. During the quarter ended March 31, 2009, the Company raised approximately $94 million under a loan secured by various aircraft. The loan generally bears interest at a LIBOR-based (London Interbank Offered Rate) variable rate with a fixed margin which resets quarterly and is due in installments through 2019. AMERICAN AIRLINES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (Unaudited) 6. The Company utilizes the market approach to measure fair value for its financial assets and liabilities.The market approach uses prices and other relevant information generated by market transactions involving identical or comparable assets or liabilities. Assets and liabilities measured at fair value on a recurring basis are summarized below: (in millions) Fair Value Measurements as of March 31, 2009 Description Total Level 1 Level 2 Level 3 Short term investments 1 2,673 $ 1,353 $ 1,320 $ - Restricted cash and short-term investments 1 462 462 - - Fuel derivative contracts, net liability 1 454 - 454 - Total $ 3,589 $ 1,815 $ 1,774 $ - 1 Unrealized gains or losses on short term investments, restricted cash and short-term investments and derivatives qualifying for hedge accounting are recorded in Accumulated other comprehensive income (loss) at each measurement date. 7. The following table provides the components of net periodic benefit cost for the three months ended March 31, 2009 and 2008 (in millions): Pension Benefits Retiree Medical and Other Benefits 2009 2008 2009 2008 Components of net periodic benefit cost Service cost $ 84 $ 81 $ 14 $ 13 Interest cost 178 171 44 43 Expected return on assets (143 ) (198 ) (3 ) (5 ) Amortization of: Prior service cost 4 4 (2 ) (4 ) Unrecognized net (gain) loss 37 - (3 ) (6 ) Net periodic benefit cost $ 160 $ 58 $ 50 $ 41 The Company has no required 2009 contributions to its defined benefit pension plans under the provisions of the Pension Funding Equity Act of 2004 and the Pension Protection Act of 2006.The Company’s estimates of its defined benefit pension plan contributions reflect the current provisions of the Pension Funding Equity Act of 2004 and the Pension Protection Act of 2006.The Company expects to contribute approximately $13 million to its retiree medical and other benefit plan in 2009. AMERICAN AIRLINES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (Unaudited) 8. As a result of the revenue environment, high fuel prices and the Company’s restructuring activities, including its capacity reductions, the Company has recorded a number of charges during the last few years.The following table summarizes the components of the Company’s special charges, the remaining accruals for these charges and the capacity reduction related charges (in millions) as of March 31, 2009: Aircraft Charges Facility Exit Costs Employee Charges Total Remaining accrual at December 31, 2008 $ 108 $ 16 $ 14 $ 138 Capacity reduction charges 14 - - 14 Non-cash charges (1 ) - - (1 ) Adjustments - (1 ) - (1 ) Payments (8 ) - (14 ) (22 ) Remaining accrual atMarch 31, 2009 $ 113 $ 15 $ - $ 128 Cash outlays related to the accruals for aircraft charges and facility exit costs will occur through 2017 and 2018, respectively. 9. As part of the Company's risk management program, it uses a variety of financial instruments, primarily heating oil option and collar contracts, as cash flow hedges to mitigate commodity price risk.The Company does not hold or issue derivative financial instruments for trading purposes.As of March 31, 2009, the Company had fuel derivative contracts outstanding covering 30 million barrels of jet fuel that will be settled over the next 24 months.A deterioration of the Company’s liquidity position may negatively affect the Company’s ability to hedge fuel in the future. In accordance with Statement of Financial Accounting Standards No. 133, “Accounting for Derivative Instruments and Hedging Activity” (SFAS 133), the Company assesses, both at the inception of each hedge and on an on-going basis, whether the derivatives that are used in its hedging transactions are highly effective in offsetting changes in cash flows of the hedged items.Derivatives that meet the requirements of SFAS 133 are granted special hedge accounting treatment, and the Company’s hedges generally meet these requirements.Accordingly, the Company’s fuel derivative contracts are accounted for as cash flow hedges, and the fair value of the Company’s hedging contracts is recorded in Current Assets or Current Liabilities in the accompanying consolidated balance sheets until the underlying jet fuel is purchased. The Company determines the ineffective portion of its fuel hedge contracts by comparing the cumulative change in the total value of the fuel hedge contract, or group of fuel hedge contracts, to the cumulative change in a hypothetical jet fuel hedge.If the total cumulative change in value of the fuel hedge contract more than offsets the total cumulative change in a hypothetical jet fuel hedge, the difference is considered ineffective and is immediately recognized as a component of Aircraft fuel expense.Effective gains or losses on fuel hedging contracts are deferred in Accumulated other comprehensive income (loss) and are recognized in earnings as a component of Aircraft fuel expense when the underlying jet fuel being hedged is used. AMERICAN AIRLINES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (Unaudited) Ineffectiveness is inherent in hedging jet fuel with derivative positions based in crude oil or other crude oil related commodities.In assessing effectiveness, the Company uses a regression model to determine the correlation of the change in prices of the commodities used to hedge jet fuel (e.g. NYMEX Heating oil) to the change in the price of jet fuel.The Company also monitors the actual dollar offset of the hedges’ market values as compared to hypothetical jet fuel hedges.The fuel hedge contracts are generally deemed to be “highly effective” if the R-squared is greater than 80 percent and dollar offset correlation is within 80 percent to 125 percent.The Company discontinues hedge accounting prospectively if it determines that a derivative is no longer expected to be highly effective as a hedge or if it decides to discontinue the hedging relationship.Subsequently, any changes in the fair value of these derivatives are marked to market through earnings in the period of change. For the quarters ended March 31, 2009 and 2008, the Company recognized an increase (decrease) of approximately $243 million and ($97) million, respectively, in fuel expense on the accompanying consolidated statements of operations related to its fuel hedging agreements, including the ineffective portion of the hedges.The fair value of the Company’s fuel hedging agreements at March 31, 2009 and December 31, 2008, representing the amount the Company would pay to terminate the agreements, totaled $393 million and $450 million, respectively, which excludes a payable related to contracts that settled in the last month of each respective reporting period.As of March 31, 2009, the Company estimates that during the remainder of 2009 it will reclassify from
